Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on November 30, 2020. There are ten claims pending and three claims under consideration. Claims 4-10 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to a method for production of a Linagliptin via a novel crystalline form of Linagliptin intermediate. More particularly the present invention relates to novel crystalline form of a Linagliptin intermediate and methods for production of novel crystalline form of a Linagliptin intermediate represented by the structural formula V:

    PNG
    media_image1.png
    124
    209
    media_image1.png
    Greyscale
.
	Election of Group III was made with traverse in the reply filed on November 30, 2020. Applicants’ have argued that there would basically be no search burden as both the classification and the structures to be searched are similar in scope and nature. While the Examiner notes that multiple polymorphic forms of a compound or an intermediate would each be patentable in their own right, The Examiner has found the Applicants argument persuasive with regards to searching the inventions together. The Examiner will rejoin Group IV which is a method of preparation of a crystalline form B2 of a Linagliptin intermediate. Additionally, the Examiner will also rejoin Groups I and II 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 201741034292 application filed in India on September 27, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Examiner's Amendment

	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher W. West on February 11, 2021.  The application has been amended as follows: 
In claim 7, replace the term “Figure-1” with “Figure-4”.
In claim 9, replace the term “DSC endotherms” with “a DSC endotherm”.

Examiner’s Statement of Reasons for Allowance

	Claims 1-10 are allowed.
Claims 1-10 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a crystalline form B1 of a Linagliptin intermediate of formula V and a crystalline form B2 of a Linagliptin intermediate of formula V.
Conclusion
	Claims 1-10 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699